Exhibit 10.2
 
AMENDING AGREEMENT AND DIRECTION


TO:     Ironwood Gold Corp.


RE:
Acquisition Agreement dated for reference October 28, 2009 between
 
Ironwood Mining Corp., Ironwood Gold Corp. and Kingsmere Mining Ltd.

 
All capitalized terms used and not otherwise defined herein have the meaning
given to such terms in the Acquisition Agreement.
 
1. 
Section 4 of the Acquisition Agreement is deleted in its entirety and is
replaced with the following:

 
"Ironwood Gold Corp. hereby agrees to issue 15,000,000 restricted shares of
common stock of ironwood. Gold Corp. (the "Consideration Shares") to Ironwood
Mining Corp. or its nominees or assignees".
 
2. 
Ironwood Mining Corp. hereby directs that the Consideration Shares be issued to
the parties listed on the attached Schedule "A".

 
3. 
In all other respects the terms and conditions of the Agreement shall continue
in full force and effect.

 
4. 
Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Amending Agreement.

 
5. 
This Amending Agreement shall ensure to the benefit of and he binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be.

 
6. 
This Amending Agreement may be executed in any number of counterparts and any
party hereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts taken
together will be deemed to be one and the same instrument. The execution of this
Amending Agreement will not become effective until all counterparts hereof have
been executed by all of the parties hereto.

 
7. 
Each of the parties hereto will be entitled to rely upon delivery by facsimile
of executed copies of this Amending Agreement, and such facsimile copies will be
effective to create a valid and binding agreement among the parties hereto in
accordance with the teems and conditions of this Amending Agreement.



IN WITNESS WHEREOF, this Amending Agreement has been executed and delivered as
of the 17th day of December, 2009.
 
IRONWOOD MINING CORP.


Per:______________________ (authorized signatory)

 
IRONWOOD GOLD CORP
 
Per:_______________________ (authorized signatory)
 

--------------------------------------------------------------------------------


 